I am opposed to the judgment of the majority which directs the trial court to proceed counterwise to its order rendered denying a widow's allowance.
My opposition is based upon the sanctity of a fair and valid prenuptial contract. Basic law inhibits impairment of the obligations of contracts.
It is thought there is a fallacy contained in the view of the majority. Whereas it is said by the majority, "A provision in antenuptial contracts purporting to waive the statutory right to a widow's allowance is against the public policy of this state and void," the fallacy is that public policy is derived from and established by the Constitution and statutes of a state: The whole of the public policy within this state embraces both antenuptial contracts and widow's allowances. First things come first, so that in event the antenuptial contract in the case at bar was lawful in its inception and just, fair, and equitable by its terms in adjustment of the relations of the signatories, as I believe it to be, for it is so presumed in absence of an issue thereon, its terms are binding upon the parties.
If that relationship was so fixed in the lifetime of the parties, there should be no departure therefrom except for good cause after advent of death of a signatory.
To permit such departure by the interposition of a widow's allowance and its continuance within the law's delay is to allow consumption of assets of the estate to the detriment of those otherwise within provision of the law embracing inheritance. 24 C. J. 251.
The greatest inheritance that we all have is the law, for if there were no law, there would be no inheritance.
HURST and DAVISON, JJ., concur.